Butler, J.
This is an informal appeal to equity. Harlan and Meng alone are interested. To sustain the application, the right set up by Harlan must be clear. In my judgment, it is not. -On the contrary, it is open to very serious doubt whether he has any right as against Meng. The agreement between Harlan and Plater is an arrangement for compensating the former’s services, in collecting the debt from Meng. It does not purport to transfer any present (nor indeed any future) interest *309in tho debt. It simply confers a right to a portion of the money which may ho collected. This portion is uncertain, depending on tho amount eventually recovered. Certainly tho agreement should not be regarded as a transfer of any part of the debt, or the-verdict subsequently recovered for it. Under circumstances of groat hardship, when serious injustice is threatened, the doctrine of equitable or constructive assignment 1ms been carried very far, but it has never been applied under circumstances sucli as are shown in this case. No doubt Harlan acquired rights against Plater, and has a cause of action against him for part of the money received. This, however, does not touch the question of Meng’s liability. Indeed, bad tlio agreement been a transfer in form, of a part of the debt, it is doubtful, to say the least, whether Harlan could ; have asserted a right against Meng. At law he certainly could not. A creditor cannot divide his claim into several parts, and, by assignment to several persons, make his debtor answerable in suit to each. Why should he bo allowed to make his debtor answerable in equity under such circumstances? It is said in more than one instance in this state that equity will recognize and enforce such assignments. I am not convinced of the soundness of this, when applied to ordinary circumstances, such as exist hero.
Then, again, the agreement on which the alleged right depends, is not such as equity should enforce. At common law such contracts were champertous, and Ilarlan would have been liable to indictment for entering into it. While this is no longer so, generally, the fact remains that such contracts are of doubtful policy and morality; that they tend to speculation, and involve danger of injustice and oppression. Equity should not, therefore, lend its aid for their enforcement.
The rule must be dismissed.